Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 1 of 46 PageID #: 8



         LAUREN BERTRAM, INDIVIDUALLY                         14TH; NDICIAL DISTRICT COURT
         AND ON BEHALF OF HER MINOR
         CHILD, CHRISTOPHER BERTRAM,
         NLIAN BERTRAM AND
         AI,EXANDFR BERTR.AM

         vs. rro. 20Iq - `~"1 hq           ~`~                PARISH OF CALCASIEU

         PROGRESSIVE SOUTHEASTERN                             STATE OF LOUISIANA
         INSURANCE COMPANY, EMPIRE
         NATIONAT.,, INC., RIVERSIDE
         TRANSPORT, INC.AND JUSTIN
         ANTHONY CHONG

         FILED:        ~C~ ~ ~ ~p~g
                                                              DEPU"TY CLERK O       O RT


                                          PETITION FOR DAMAGES


               The petition of LAUREN BERTRAM, a person of the full age of majority of Calcasieu

        Parish, Louisiana, individually and on behalf of her Minor Child, CI-IRISTOPHER B~RTRAM,

        and JULIAN BERT'RAM and ALEXANDER BERTRAM, persons of the full age of majority of

        Calcasieu Parish, Louisiana, with respect represents that:

                                                        1.

               Made defendants herein are:

               A.      PROGRESSIVE SOUTHEASTERN INSURANCE COMPANY, a foreign
                       insurance company not authorized to do business in Louisiana, which may be
                       served at its principal place of business pursuant to Louisiana Long Arm Statute,
                       P.O. Box 94739, Cleveland, OH 44101;

               B.     EMPIRE NATIONAL, INC., a foreign company with its principal place of
                      business in Henderson County, North Carolina, which may be served pursuant to
                      Louisiana Long Arm Statute tlu~oixgh Svitlana Samonik, 4600 Hendersonville
                      Road, Suite D, Fletcher, NC 28732;

               C.     RIVERSIDE TRANSPORT, INC., a foreign company with its principal place of
                      business in Wyandotte County, Kansas, which may be served pursuant to Louisiana
                      Long Arm Statute at 5400 Kansas Avenue, Kansas City, KS 66106-1143; and

               D.     JUSTIN ANTHONY CHONG, a person of the full age of majority and a resident
                      of Henderson County, North Carolina, who may be served pursuant to Louisiana
                      bong Arm Statute at 99 Ascension Drive, Apt. G112, Asheville, NC 28806.

                                                       2.

              Defendants herein are justly and truly indebted unto petitioners, LAUREN B~RTRAM,

        individually and on behalf of her Minor Child, CHRISTOPHF.,R BF.,RTRAM, and NLIAN

        BERTRAM and ALEXANllER BERTRAM, for such damages as willfully and fairly compensate
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 2 of 46 PageID #: 9



         petitioners, which sums exceed $50,000.00, together with legal interest thereon from the date of

         judicial demand until paid, and for all costs of these proceedings.

                                                           3

                On or about July 16, 2019, at approximately 6:30 p.m., Stephen Duane Bertram was the

         operator of a certain motor vehicle, namely a 2011 Chevrolet Traverse bearing Louisiana license

        plate number YBE715, which was lawfully and properly traveling in the right lane of Interstate

        Highway 10 westbound ("I-10 WesY') approximately four (4) miles west of Vinton in Calcasieu

        Parish, Louisiana.

                                                          4.

                At the aforesaid time and place, defendants Empire National, Inc. and/or Justin Anthony

        Chong owned, managed, possessed, operated and/or controlled a certain motor vehicle, namely a

        2013 Freightline Cascadia 125 tractor bearing North Carolina license plate number MX4349 and

        a 2017 Great Dane trailer containing approximately 16,245 pounds of improperly secured paper

        product, and bearing Oklahoma license plate number 3689LD which may have also been owned

        by defendant, Riverside Transport, Inc.

                                                          5.

                At approximately 6:27 p.m., defendant Justin AnthonyChong, who was headed eastbound

        on Interstate 10 near mile marker 3.8, allegedly experienced a blow out on his front driver's side

        tire. He lost control of his truck and trailer and stayed in his lane of traffic for approximately 106

        feet and 10 inches. Mr. Chong then crossed the solid yellow no passing line, crossed over the paved

        north shoulder of I-10 eastbound, and exited the roadway left into the grassy median north of I-10

        Eastbound. He traveled in the grassy median for approximately 300 feet and 4 inches.

                                                          G'~

                Mr. Chong continued in a northeasterly direction onto the paved roadway of I-10

        westbound into the westbound travel lanes and oncoming traffic.

                                                         7.

               The Chong tractor trailer ultimately struck a 2009 Chevrolet Silverado driven by Zachary

        N. Flessner and subsequently a 2011 Chevrolet Traverse vehicle driven by Stephen Duane

        Bertram, both of which were traveling in the westbound lanes of I-10 with Bertram vehicle in the

        middle or number two travel lane.




                                                          2
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 3 of 46 PageID #: 10



                                                            8.

                 Despite Mr. $ertram performing evasive maneuvers, the tractor trailer collided with his

         vehicle in the north shouder of I-10 westbound essentially head on at the front driver's side causing

         severe damage to the vehicle resulting in Mr. Bertam being fully ejected from the vehicle while

         still belted in the driver's side seat. He sustained catast~•ophic injuries that resulted in his death at

         the scene.

                                                            9.

                 Defendant JUSTIN ANTHONY CHONG was charged by the Louisiana State Police with

         careless operation of a motor vehicle (La. R.S. § 32:58).



                 As a result of the aforesaid collision, Stephen Duane Betram suffered catastrophic injuries

         resulting in his death. The plaintiffs, his surving spouse and chidren, sustained damages that are

         more specifically set forth hereinafter.



                 At all times mentioned herein and material hereto, defendant JUSTIN ANTHONY

         CHONG was driving/operating the aforesaid motor vehicle which was owned and maintained by

         defendant EMPIRE NATIONAL, INC. with said defendant's knowledge, permission vid consent.

                                                           12.

                 Upon information and belief, at all times mentioned herein and material hereto, the 2013

         Freightline Cascadia tractor bearing VIN #1FUJGLBGSDLFB3946 and North Carolina license

         plate number MX4349 and a 2017 Great Dane trailer bearing Oklahoma license plate number

         3689LD had in effect an insurance policy issued by Progressive Southeastern Insurance Company.

                                                           13.

                 Defendant JUSTIN ANTHONY CHONG was careless and negligent in:

                 a.      Failing to observe safe driving precautions and procedures under all of the
                         circumstances;

                 b.      Failure to maintain control of the tractor trailer;

                c.       Operating said motor vehicle in a careless and negligent macuier;

                d.       Failing to exercise reasonable care under all the circumstances; and




                                                            3
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 4 of 46 PageID #: 11




                    e,    Acting negligent per se by violating state and federal statutes and regulations,
                          including, but not limited to, La. R.S. § 32:58 (careless operation of a motor
                          vehicle) which was the legal causes of the crash.

                                                           14.

                    Defendant EMPIRE NATIONAL, INC. was careless and negligent in:

                    a.    Failing to properly train Justin Anthony Chong on the maruier in which he should
                          have safely and properly maintained control of tractor trailer;

                    b.    Failing to have proper policies and procedures in place for training its drivers
                          on how they should maintain control of their truck in the event of a tire failure or
                          blow out;

                    c.    Failing to have policies and procedures in place to ensure that drivers-in-training
                          could safely operate tractors;

                    d.    Failing to ensure that Mr. Chong observed safe driving precautions and procedures;.

                    e.    Permitting Mr.Chong to operate a motor vehicle despite violating state and federal
                          statutes and regulations, including La. R.S. § 32:58 (careless operation of a motor
                          vehicle), which were the legal causes of the crash.

                                                           15.

                    At all times material hereto, defendants EMPIRE NATIONAL, INC. and RIVERSIDE

         TRANSPORT, INC. knew or should have known that defendant JUSTIN ANTHONY CHONG

         was unable to safely and properly operate the vehicle in question.

                                                           16.

                    Defendants EMPIRE NATIONAL, INC. and RIVERSIDE TRANSPORT, INC. failed to

         make a proper inquiry into the background of defendant JUSTIN ANTHONY CHONG in order

         to properly determine if he was capable of safely driving the aforesaid tractor and trailer.

                                                           17.

                    Defendants EMPIRE NATIONAL, INC. and RIVERSIDE TRANSPORT, INC. failed to

         properly monitor and maintain the vehicle and trailer, so as to be in a position to prevent unsafe

         drivers, such as defendant JUSTIN ANTHONY CHONG, from operating defendants' vehicle and

         trailer.

                                                           18.

                    Defendants EMPIRE NATIONAL, INC. and RIVERSIDE TRANSPORT, INC. failed to

         ensure that the trailer was properly loaded, which it was not, and thus created an unsafe condition.
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 5 of 46 PageID #: 12



                                                          19.

                 Pursuant to 40 CFR § 390.5 of the Federal Motor Carrier Safety Adminstration (FMCSA),

         defendant EMPIRE NATIONAL, INC. was the employer of defendant Justin Anthony Chong and

         is vicariously liable for his acts and ommisons while in the course and scope of his employment

         under Louisana law pursuant to respondeat superior.



                 By reason of the carelessness and negligence of defendants EMPIRE NATIONAL, INC.,

         RIVERSIDE TRANSPORT, INC., and JUSTIN ANTHONY CHONG, plaintiffs sustained and

         make a claim for damages which include, but are not limited to, the following:

                 1)      Loss of love, affection, and companionship;

                 2)      Loss of support;

                 3)      Loss of services;

                 4)      Mental pain, suffering and distress;

                 5)      Medical expenses;

                 6)      Funeral expenses;

                 7)      Property damage and

                 8)      Any and all other damages to which they are entitled or may be entitled under
                         Louisiana law.

                                                       21.

                 Plainiffs further assert a survival claim for the suffering and damages sustained by Stephen

         Bertram from the time of injury to the moment of his death.


                WHEREFORE, plaintiffs, LAUREN BERTRAM, Individually and on behalf of the

         Minor Child, CHRISTOPHER BERTRAM, and JULIAN BERTRAM and ALEXANDER

         BERTRAM, pray that:

                 I.      Defendants be duly cited to appear and answer this petition and they be served with

         a copy of this petition;

                 II.    There be judgment in favor of plaintiffs and against all defendants for such damages

         as are reasonable in the premises together with legal interest thereon from date of judicial demand

         until paid, and for all costs of these proceedings and




                                                           5
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 6 of 46 PageID #: 13



                 III.    For all orders and decrees necessary in the premises; and for full, general and

         equitable relief.

                                                     BY THEIR ATTORNEYS:



                                                                                 ~..,,c~...~.\,
                                                     JERE J        ICE_ (F~iar Roll No. 18793)
                                                     J. ROC       LE 1 III (Bar Roll No. 21793)
                                                     MICHAE         . HODGHINS (Bar Roll No. 20862)
                                                     JULIA LOVE TAYLOR (Bar Roll No. 36698)
                                                     PEYTON F. PAWLICKI (Bar Roll No. #37826)
                                                     Veron, Bice, Palermo &Wilson, LLC
                                                     721 Kirby Street
                                                     P.O. Box 2125
                                                     Lake Charles, LA 70602
                                                     Telephone: (337) 310-1600
                                                     Fax: (337) 310-1601



         PLEASE SERVE:

         PROGRESSIVE SOUTHEASTERN INSURANCE COMPANY
         Pursuant to Louisiana Long Arm Statute
         P.O. Box 94739
         Cleveland, OH 44101

         EMPIRE NATIONAL, INC.
         Pursuant to Louisiana Long Arm Statute
         Through Svitlana Samonik
         4600 Hendersonville Road, Suite D
         Fletcher, NC 28732

         RIVERSIDE TRANSPORT, INC.
         Pursuant to Louisiana Long Arm Statute
         5400 Kansas Avenue
         Kansas City, KS 66106-1143

         JUSTIN ANTHONY CHONG
         Pursuant to Louisiana Long Aim Statute
         99 Ascension Drive, Apt. G112
         Asheville, NC 28806
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 7 of 46 PageID #: 14



         LAUREN BERTRAM, INDIVIDUALLY                           14TH NDICIAL DISTRICT COURT
         AND ON BEHALF OF HER MINOR
         CHILD, CHRISTOPHER }3ERTRAM,
         AND ON BEHALF' OP' NLIAN
         BERT'Kt1M, AND ALEXANllBR
         BERTRAM

         vs. No. 2.DIq - h~~~ C'I                               PARISII OF CALCASIEU

         PROGRESSIVE SOUTH~AST~RN                               STATE OF LOilISIANA
         INSURANCE COMPANY, EMPIRE
         NATIONAL, INC., RIVERSIDE
         TRANSPORT, INC.AND JUSTIN
         ANTHONY CHONG

         FILED:           ~~    ~ ~~~~                         ~~~                               a
                                                               DEPUTY CLERK O             OURT


                       PLAINTIFFS' FIRST SET OF AISCOVERY TO DEFENDANTS


         TO:    RIVERSIDE TRANSPORT, INC.
                5400 Kansas Avenue
                Kansas City, KS 66106-1143

                T'he plaintiffs, LAUREN BERTR.AM, individually and on behalf of her Minor Child,

         CHRISTOPHER B~RTRAM, and on behalf of JiJLIAN BERTRAM, and ALF,XANDER

         BERTRAM (the "plaintiffs"), request that defendant 12IVERSIDE TRANSPORT, INC., answer

         under oath, in accordance with Louisiana Code of Civil Procedure, the following interrogatories,

         and that the answers be served within thirty (30) days from the date these interrogatories and are

         to be continued in nature from the date of these responses until trial of this cause.

                DEFINITIONS'

                "Identify" means to indicate the name, address, telephone number(s), email
                address, position or job title and the name and the address of the employer for each
                individual whose identity is requested. If the legal person you are asked to
                "Identify" is a corporation, partnership, limited liability company, individual
                proprietorship, or some other business entity, please provide the full and correct
                name of said business entity, its address, telephone number and website address.

                "You", "Yours", "Defendant," or "RIVERSIDE T1tANSPORT, INC." means
                defendant RIVERSIDE TRANSPORT, INC. and any agen1(s), household
                member(s), or employees) thereof,

                "Incident, "collision," or "accident" means the vehicle crash that occurred on July
                lh, 2019, in which Stephen Duane Bertram was fatally injured after being struck
                by Justin Anthony Chong.
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 8 of 46 PageID #: 15



                "Documents" or "file" shall mean information, data and writings of every type and
                from any source, including originals and non-identical copies, in your possession,
                custody or control or known by you to exist. This would include Docwnents that
                were sent outside your organization to any source and Documents intended for
                internal use.

                The term includes information, data and communications not only in words but in
                elech•onic format, digital format, symbols, pictures, sound recordings, film, tapes,
                and information stored in, or accessible through, computer or other information
                storage or retrieval systems. If the information is kept in a computer or
                informational storage or retrieval system, the term also includes codes and
                programming instructions and other materials necessary to understand such
                systems.

                The term includes but is not limited to: emails, photographs, videos, laser imaging,
                plans, diagrams, plats, blueprints, illustrations, calendars, checkbooks, agenda,
                agreements, analyses, bills, invoices, records of obligations and expenditures,
                corporate bylaws and charters, correspondence, diaries, files, legal Documents,
                financial Documents, including balance sheets and profit and loss statements,
                letters, memorandum recording telephone or in-person conferences, manuals,
                books, press releases, purchase orders, records, schedules, memos of interviews,
                evaluations, written reports or tests or experiments, public relations release,
                telegrams, teletypes, work papers, drafts number, and all other writings which
                contents relate to the subject matter of the discovery request.

                The terms "regarding" and "relating to" shall be interpreted broadly, including
                explicit and implicit reference, and meaning, referring to, concerning, constituting,
                defining, discussing, containing, construing, disclosing, evidencing, revealing,
                emUodying, reflecting, stating, dealing with, mentioning, alluding to or prepared as
                a result of.

                                             INTERROGATORIES

         INTERROGATORY NO. 1;

                 Identify by name, address, phone number, and employer each person answering these
         interrogatories, supplying information, or assisting in any way with the preparation of the answers
         of these interrogatories.

         INTERROGATORY NO.2:

                 Identify the persons) at RIVERSIDE TRANSPORT, INC. with the most knowledge about
         this lawsuit and the 2017 Great Dane trailer bearing Oklahoma license Plate Number 3689 LD.
         Please include this persons) name, address, and telephone number.

         INTERROGATORY NO.3:

                Please state the name, address, and telephone number of the person or entity who currently
         owns the 2017 Great Dane trailer bearing Oklahoma license plate number 3689 LD which was
         involved in the accident made the basis of this suit.

         INTERROGATORY NO.4:

                 Please state: a) the date RIVERSIDE TRANSPORT, INC. or any subsidiary or associated
         entity purchased the trailer which was involved in the accident made the basis of this suit, and b)
         the naive and address of the seller from whom it was purchased.




                                                         6►~
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 9 of 46 PageID #: 16



         INTERROGATORY NO. 5:

                If you contend that RIVERSIDE TRANSPORT, INC. did not own the trailer on July 16,
         2019, please state the date the trailer was sold, to whom it was sold, including the name, address,
         and telephone number of the person or entity who purchased the trailer, and the location of the
         sale.

         INTERROGATORY NO.6:

                Please state whether the trailer which was involved in the accident made the basis of this
         suit was involved in any crash or sustained any damage as a result of any use while owned,
         operated, or used by RIVERSIDE TRANSPORT, INC.

         INTERROGATORY NO. 7:

                If so, please provide all information regarding the date of loss, cause of the damage, and
         describe the extent of damage sustained.

         INTERROGATORY NO. 8:

                 Please provide the name, address, policy periods) and the amount of insurance of any
         insurer providing coverage, including property damage, collision and liability to the 2017 Great
         Dane trailer bearing Oklahoma license plate number 3689 LD which was involved in the accident
         made the basis of this suit during all times it was owned, leased and/or operated by RIVERSIDE
         TRANSPORT, INC, or any subsidiary or associated entity.

         INTERROGATORY NO.9:

               Please provide the name, address, and telephone number of any insurer, agent or adjuster
         who handled any claim as a result of any damage identified in Interrogatory No 6 above.

         INTERROGATORY NO. 10:

                  Please describe any insurance agreement under which any insurance company may be
         liable to satisfy part or all of any judgment which may be entered in this action, or to indemnify or
         reimburse payments made to satisfy any judgment, and give the name of the insiuer and the amoiuit
         of any liability insurance coverage.

         INTERROGATORY NO. 11:

                  If coverage was in effect applicable to the subject trailer, please provide the name, address,
         and telephone number of the insurance company, the dates of coverage, the type of coverage on
         the trailer which was involved in the accident made the Uasis of this suit.


                                          REQUESTS FOR PRODUCTION

         REQUEST FOR PRODUCTION NO. 1:

                Produce a copy of any and all documents regarding RIVERSIDE TRANSPORT, INC.'s
         purchase, ownership, registration and licensing of the nailer which was involved in the accident
         made the basis of this suit.

         REQUEST FOR PRODUCTION NO.2:

                 Produce any and all lease documents that pertain in any way to the trailer that was involved
         in the subject crash.




                                                           -3-
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 10 of 46 PageID #: 17



         REOU~ST FOR PRODUCTION NO.3:

                 Produce a copy of all documents related to any claims made for any damage sustained to
         the trailer while RIVERSIDE TRANSPORT, INC. owned or operated it or any subsidiary or
         associated entity, including crash reports, reports of damage, property damage estimates,
         photographs, claim documents, etc.

         REQUEST FOR PRODUCTION NO. 4:

                 Produce a copy of any and all documents regarding RIVERSIDE TRANSPORT, INC.'s
         (or any subsidiary or associated entity) sale of the trailer which was involved in the accident made
         the basis of this suit, including any Bills of Sale or transfer of ownership documents, etc.

         REQUEST FOR PRODUCTION NO. 5:

                 Produce a certified copy of all insurance agreements or policies under which any person or
         entity engaged in the Uusiness of insurance inay be liable to satisfy part or all of a judgment that
         may be rendered in this action or to indemnify or reimburse for payments made to satisfy the
         judgment, including any liability, excess, or tunbrella policy covering RIVERSIDE
         TRANSPORT, INC. (or any subsidiary or associated entity) and/or the trailer involved in the
         incident made the basis of this lawsuit.

         REQUEST FOR PRODUCTION NO. 6:

                 Produce copies of all trailer inspection reports from July 16, 2014, through the present
         pertaining to the trailer involved in the incident made the basis of this lawsuit.

         R~OUEST FOR PRODUCTION NO. 7:

                Produce the invoices or receipts for any repairs to the trailer involved in the collision.

         REQUEST FOR PRODUCTION NO. 8:

                 Produce a copy of any and all documents used or relied upon in answering plaintiffs'
         Interrogatories.

         REQUEST FOR PRODUCTION NO.9:

                 Please produce a copy of any and all reports prepaz•ed by your expert witnesses, including
         each expert's curriculum vitae.

         REQUEST FOR PRODUCTION NO. 10:

                  Please produce each and every document, exhibit, piece of evidence, etc. which you
         intend to offer into evidence at trial.

                                                       BY THEIR ATTORNEYS:



                                                       JERE JA BCE          r Roll No. 18793)
                                                       J. ROCK        ~       III (Bar Roll No. 21793)
                                                       MICHAEL G. HODGKINS (Bar Roll No. 20862)
                                                       JULIA LOVE TAYLOR (Bar Roll No. 36698)
                                                       PEYTON F. PAWLICKI (Bar Roll No. #37826)
                                                       Veron, Bice, Palermo &Wilson, LLC
                                                       721 Kirby Street
                                                       P.O. Box 2125
                                                       Lake Charles, LA 70602
                                                       Telephone: (337) 310-1600
                                                       Fax: (337) 310-1601

                                                       Counselfor Plaintiffs



                                                          -4-
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 11 of 46 PageID #: 18



         lAUR~N B~RTRAM, INDIVIDUALLY                           14T" JUDICIAL DISTRICT COURT
         AND ON BEHALF OP HER MINOR
         CHILD, CHRISTOPHER BERTRAM,
         AND ON BEHALF OF JULIAN
         BERTRAM, AND ALEXANDER
         BERTRAM

         ~S. N~. ~n ~~ - q ~ ~q c-~                             PARISH OF CALCASIEU

         PROGRESSIVE SOU"I'HEASTERN                             STATE OP LOUISIANA
         INSURANCE COMPANY, EMPIRE
         NATIONAL, INC., RIVF,RSIDF,
         'I'ItANSPORT, INC.AND JUSTIN
         ANTHONY CHONG                                                             '/
                                                                            r      ~ -
         FILED:          ~~~ ~ ~ ~~~~
                                                                DEPUTY CLERK OF COURT


                       PLAINTIFFS' FIRST SET OF DISCOVERY TO DENENllANTS


         TO:    EMPIRE NATIONAL, INC.
                Through Svitlana Samonik
                4600 Hendersonville Road, Suite D
                Fletcher, NC 28732

                The plaintiffs, i,AURF.N BERTRAM, individually and on behalf of her Minor Child,

         CHRISTOPHER BERTR~+►M, and on behalf of NLIAN BERTRAM, and ALEXANDER

         BER`I'IZAM (the "plaintiffs"),request that defendant EMPIRE NATIONAL, INC., answer under

         oath, in accordance with Louisiana Code of Civil Procedure, the following interrogatories, and that

         the answers be served within thirty (30) days from the date these interrogatories and are to be

         continued in nature from the date of these responses until trial of this cause.

                vEFINITIONS:

                "identify" means to indicate the name, address, telephone number(s), email
                address, position or job title and the name and the address of the employer for each
                individual whose identity is requested. If the legal person you are asked to
                "Identify" is a corporation, partnership, limited liability company, individual
                proprietorship, or some other business entity, please provide the full and correct
                name of said business entity, its address, telephone number and website address.

                "You", "Yours", "Defendant," or "EMPIRE NATIONAL, INC." means
                defendant EMPIRE NATIONAL, INC. and any agent(s), household member(s),
                or employees) thereof.

                "Incident, "collision," or "accident" means the vehicle crash that occurred on July
                16, 20]9, in which Stephen Duane Bertram was fatally injured after being stn~ck
                by Justin Anthony Chong.
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 12 of 46 PageID #: 19



                "Documents" or "file" shall mean information, data and writings of every type and
                from any source, including originals and non-identical copies, in your possession,
                custody or control or known by you to exist. This would include Documents that
                were sent outside your organization to any source and Documents intended for
                internal use.

                The term includes information, data and communications not only in words but in
                electronic format, digital format, symbols, pictures, sound recordings, film, tapes,
                and information stored in, or accessible through, computer or other information
                storage or retrieval systems. If the information is kept in a computer or
                informational storage or retrieval system, the term also includes codes and
                programming instructions and other materials necessary to understand such
                systems.

                The term includes but is not limited to: emails, photographs, videos, laser imaging,
                plans, diagrams, plats, blueprints, illustrations, calendars, checkbooks, agenda,
                agreements, analyses, bills, invoices, records of obligations and expenditures,
                corporate bylaws and charters, correspondence, diaries, files, legal Documents,
                financial Documents, including balance sheets and prof t and loss statements,
                letters, memorandum recording telephone or in-person conferences, manuals,
                books, press releases, purchase orders, records, schedules, memos of interviews,
                evaluations, written reports or tests or experiments, public relations release,
                telegrams, teletypes, work papers, drafts number, and all other writings which
                contents relate to the subject matter of the discovery request.

                The terms "regarding" and "relating to" shall be interpreted broadly, including
                explicit and implicit reference, and meaning, referring to, concerning, constituting,
                defining, discussing, containing, construing, disclosing, evidencing, revealing,
                emUodying, reflecting, stating, dealing with, mentioning, alluding to or prepared as
                a result of.

                                             INTERROGATORIES


         INTERROGATORY NO. 1:

                 Identify by name, address, phone number, and employer each person answering these
         inten•ogatories, supplying information, or assisting in any way with the preparation of the answers
         of these interrogatories.

         INTERROGATORY NO. 2:

                 Identify the persons) at EMPIRE NATIONAL, INC. with the most knowledgeable about
         this suit. Please include this persons) name, address, and telephone number.

         INTERROGATORY NO.3:

                 Please state the name, address, and telephone number of the person or entity who owns the
         truck and trailer involved in the accident made the basis of this suit.

          INTERROGATORY NO. 4:

               Describe the employment relationship between EMPIRE NATIONAL, INC. and
         JUSTIN ANTHONY CHONG.

          TNT~RROGATORY NO. 5:

                 Describe in detail any conversations anyone from defendant had with any plaintiff from
         the date of the accident up to now.




                                                         -2-
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 13 of 46 PageID #: 20



         INTERROGATORY NO. 6:

                State specifically what you contend caused or contributed to this collision.

         INTERROGATORY NO. 7:

                Do you contend anything other than driver error caused this collision? If so, please state
         such causes.

         INTERROGATORY NO. S:

                 Was defendant's vehicle damaged in the accident? If so, describe the damage, state whether
         it has been repaired, who repaired it, and the cost of the repairs.

         INTERROGATORY NO. 9:

               Identify each party and non-party which you claim or will claim engaged in culpable
         misconduct (whether negligent, reckless, willful, wanton, and/or intentional).

         INTERROGATORY NO. 10:

               State the manner in which the persons referenced in the previous interrogatory was culpable
         and what specific damages are attributable to each such persons' misconduct.

         INTERROGATORY NO. 11:

                Piease state the date that JUSTIN ANTHONY CHONG was hired by defendant.

         INTERROGATORY NO. 12:

             Please describe in detail any background investigations performed with regard to JUSTIN
         ANTHONY CHONG prior to his employment and the results of such investigation.

         INTERROGATORY NO. 13:

                  Please state the frequency in which vehicle inspections were performed on the truck and
         trailer involved in the collision and state the date of the last inspection(s).

         INTERROGATORY NO. 14:

               Please list any vehicular accidents you are aware of in which JUSTIN ANTHONY
         CHONG had been involved prior to July 16, 2019, including the names, addresses, and telephone
         numbers of the other parties to the accidents, and whether any citations were issued to JUSTIN
         ANTHONY CHONG as a result.

         INTERROGATORY NO. 15:

                Please state the name, address, telephone number, and place of employment of the person
         or persons (and their employer(s)) from whom JUSTIN ANTHONY CHONG received his
         schedule, job assignments and pay for any work performed for defendant.

         INTERROGATORY NO. 16:

                 Did defendant provide JUSTIN ANTHONY CHONG with a cell phone? If so, please state
         the cell phone number and service provider for that phone.

         INTERROGATORY NO. 17:

                Describe any training regarding driving assignments, driver safety, and general safety
         received by JUSTIN ANTHONY CHONG throughout his employment given by or offered via
         defendant.




                                                         -3-
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 14 of 46 PageID #: 21



          INTERROGATORY NO. 18:

                  Please describe the minimum safety, experience, and qualification requirements for a driver
          for defendant.

          INTERROGATORY NO. 19:

                  Did defendant require any drug/alcohol testing of JUSTIN ANTHONY CHONG following
          the accident made the basis of this suit? If so, state the date, location, and testing facility and the
          result of such testing.

          INTERROGATORY NO.20:

                  Please identify the manufacturer, installer, and person responsible for maintenance of the
          tires on the defendants' vehicle involved in this cash.

          INTERROGATORY NO. 21:

                  Please state how the subject load and/or transport was obtained by defendant and provide
          the name, address and telephone number of all entities and persons) involved including, but not
          limited to any broker, shipper, agent, etc.

          INTERROGATORY NO.22:

                 Please identify where the suUject freight or cargo that was in the trailer at the time of this
          crash was loaded, who loaded it and how it was loaded including the name, address and telephone
          number of all entities and persons involved in the loading.

          INTERROGAT012Y NO.23:

                 Please state whether any tires were purchased and installed on the subject tractor on July
          16, 2019 and for thirty (30) days prior. If so, provide the name, address and telephone number of
          where the tires) were purchased and installed, the manufacturer and model number of the tire(s),
          and the date of installation.


                                           REQUESTS FOR PRODUCTION

          REQUEST FOR PRODUCTION NO. 1:

                 Any and all photographs or videotapes that defendant has of the scene of the accident and
          the vehicles involved in the accident made the basis of this suit.

          I2~OUEST k'OR PRODUCTION NO. 2:

                  Any and all drawings, maps, sketches or diagrams of the scene of the accident made the
          basis of this suit,

          REQUEST FOR PRODUCTION NO.3:

                 Any and all statements made or liven by any individual concerning the facts and
          circumstances relevant to the incident made the basis of this suit.

          REQUEST FOR P120DUCTION NO. 4:

                 Any and all documents, including videotapes, tape recordings, writings, computer
          generated information, and computer stored information, that supports any matter offered as a
          defense, either to plaintiffs' claim for liability or damages in suit.

          REQUEST FOR PRODUCTION NO. S:

                 Any and ail reports and documents, including investigations memoranda of any kind, taken
          or prepared by defendant regarding the accident made the basis of this suit.


                                                            -4-
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 15 of 46 PageID #: 22




         REQUEST FOR PRODUCTION NO. 6:

                 Any and all documents which refer, relate, or pertain to any reports of the accident made
         the basis of this suit, including any prepared by any agent, employee or representative of defendant.

         REQUEST FOR PRODUCTION NO. 7:

                Any and all notices of the incident made the basis of this suit which defendant received
         from any person.

         REQUEST FOR PRODUCTION NO. 8:

                 Produce the title to the truck owned or leased by defendant that was involved in the
         collision made the basis of this suit.

         REQUEST FOR PRODUCTION NO.9:

                 Produce the title to the trailer which was owned or leased by defendant which was involved
         in the collision made the basis of this suit.

         REQUEST FOR PRODUCTION NO. 10:

                Produce any and ail lease documents that pertain in any way to the truck and trailer that
         were involved in the subject crash.

         12EQUEST FOR PRODUCTION NO. 11:

                 Produce the police report or other report of any governmental agency relating to the
         collision.

         REQUEST FOR PRODUCTION NO. 12:

                 Produce a certified copy of all insurance agreements or policies under which any person or
         entity engaged in the business of insurance may be liable to satisfy part or all of a judgment that
         may be rendered in this action or to indemnify or reimburse for payments made to satisfy the
         judgment, including any liability, excess, or umbrella policy covering this defendant and/or the
         vehicle and trailer involved in the incident made the basis of this lawsuit.

         REQUEST FOR PRODUCTION NO. 13:

             Produce copies of all employment contracts between defendant and JUSTIN ANTHONY
         CHONG.

         REQUEST FOR PRODUCTION NO. 14:

                 Produce copies of all vehicle and trailer inspection reports from July 16, 2014, through the
         present pertaining to the h•uck and trailer involved in the incident made the basis of this lawsuit,
         including, but not limited to, any and all maintenance records relating to the tires on defendant's
         truck involved in this collision.

         REQUEST FOR PRODUCTION NO. 15:

                 From July 16, 2019, to one month prior, produce copies of all driver logs or any other
         similarly named log kept by JUSTIN ANTHONY CHONG in the course and scope of his
         employment with defendant.

         R~QU~ST FOR PRODUCTION NO. 16:

                 Prom July 16, 2019, to one month prior, produce copies of all bills of lading, route plans,
         trip reports, trip summary sheets (referencing the shipper, date, time, order number, movement,
         trip segment, consignee, tractor, driver), dispatch records, hip envelopes regarding you or any of
         the defendants or defendants' employees involved in the crash.



                                                          -5-
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 16 of 46 PageID #: 23



         REQUEST FOR PRODUCTION NO. 17:

                Produce the invoices or receipts for repairs to defendant's vehicle involved in the collision,
         including, but not limited to, documents relating to the vehicle's tires.

         REOU~ST FOR PRODUCTION NO. 18:

                Produce copies of ali driver training, driver safety, and employee manuals distributed to
         JUSTIN ANTHONY CHONG and other defendant drivers within the one (1) year prior to the
         accident made the basis of this suit.

         REQUEST FOR PRODUCTION NO. 19:

               Produce documents acquired as a result of any background investigation performed on
         JUSTIN ANTHONY CHONG prior to his employment with defendant.

         REQUEST FOR PRODUCTION NO. 20:

                 Produce a copy of the driving record of JUSTIN ANTHONY CHONG.

         REQUEST FOR PRODUCTION NO.21:

                 Produce a copy of the entire employee file of JUSTIN ANTHONY CHONG.

         REQUEST FOR PRODUCTION NO.22:

               Produce a copy of any and all drug/alcohol tests that have been performed with regard to
         JUSTIN ANTHONY CHONG in connection to his employment with defendant.

         REQUEST FOR PRODUCTION NO.23:

             Produce a copy of any reprimand, punishment, suspension, etc. JUSTIN ANTHONY
         CHONG received as a result of the incident that forms the basis of this lawsuit.

          REQUEST TOR PRODUCTION NO.24:

                Produce a copy of any investigation performed by defendant as a result of the incident that
         forms the basis of this lawsuit.

          REQt7EST rOR PRODUCTION NO. 25:

                 Produce a copy of any document reflecting prior wrecks, collisions, accidents, etc. JUSTIN
          ANTHONY CHONG was involved in during the course and scope of his employment with
          defendant.

          REQUEST FOR PRODUCTION NO. 26:

                 Produce a copy of any and all docwnents reflecting information recorded from the event
          data recorder (EDR), airbag control module (ACM), electronic control module (ECM), Detroit
          Diesel Electronic Control Report (DDEC) or other similar "black box" device of the defendant's
          vehicle involved in this accident.

          R~QU~ST FOR PRODUCTION NO.27:

                  Produce a copy of any and all documents reflecting information recorded from the
          Qualcomm, Samsara or other similar GPS tracking device of the defendant's vehicle involved in
          this accident.

          REQUEST FOR PRODiJCTION NO. 28:

                 Produce a copy of any and all dash cam video obtained on July 16, 2019.




                                                          -6-
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 17 of 46 PageID #: 24



         REQUEST FOR PRODUCTION NO.29:

                 Produce a copy of any and all documents used or relied upon in answering plaintiffs'
         Interrogatories.

         REQUEST FOR PRODUCTION NO.30:

                 Produce a copy of any and all records and bills obtained by defendant regarding plaintiffs,
         either by virtue of an authorization furnished by plaintiffs, subpoena, and/or deposition on written
         questions.

         REQUEST FOR PRODUCTION NO.31:

                Produce a copy of any and all witness statements.

         REQUEST FOR PRODUCTION NO.32:

                Produce a copy of any and all investigation statements.

         REQUEST FOR PRODUCTION NO.33:

                If you issued a cell phone to JUSTIN ANTHONY CHONG, produce a copy of the cellular
         phone calling and texting records for that phone for the 24-hour period on the day of the accident.
         Also, please sign and produce the attached authorization for release of cell phone records.

         REQUEST FOR PRODUCTION NO. 34:

                Any and all videos or photographs you have of plaintiffs.

         REQUEST FOR PRODUCTION NO.35:

                All einails, information about emails, text messages, letters, documents, and/or driver-
         connectivity electronic equivalent (including message, contents, header information and logs of
         email system usage) sent or received by you, the defendants, or the defendants' employees, from
         July 15, 2019, through July 17, 2014.

         I2~OU~ST FOR PRODUCTION NO.36:

                In accordance with the Federal Motor Carrier Safety Regulations §391.21, please produce
         NSTIN ANTHONY CHONG's entire personnel file, including but not limited to his Application
         for employment.

         REQUEST FOR PRODUCTION NO.37:

                 In accordance with the Federal Motor Carrier Safety Regulations §391.11, 391.13 and
         391.15, please produce JUSTIN ANTHONY CHONG's entire file pertaining to all his
         qualifications, responsibilities and disqualifications as a truck driver.

         REQUEST TOR PRODUCTION NO.38:

               In accordance with the Federal Motor Carrier Safety Regulations §391.25, please produce
         JUSTIN ANTHONY CHONG's annual driver's certification for the years 2014-2019.

         I2~QUEST FOlt PRODUCTION NO.39:

               In accordance with the Federal Motor Carrier Safety Regulations §391.41, please produce
         JUSTIN ANTHONY CHONG's Physical Qualifications and Examinations from 2014-2019.




                                                         -7-
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 18 of 46 PageID #: 25



         REQUEST FOR PRODUCTION NO.40:

               In accordance with the Federal Motor Carrier Safety Regulations §391.43, please produce
         JUSTIN ANTHONY CHONG's Medical Examination Report For Commercial Driver Fitness
         Determination from 2014-2019.

         I2~QUEST FOR PRODUCTION NO. 41:

                In accordance with the Federal Motor Carrier Safety Regulations §391.25(cX2), please
         produce JUSTIN ANTHONY CHONG's annual review of his driving record from 2014-2019.

         REQUEST FOR PRODUCTION NO.42:

                Please produce a list or certificate relating to JUSTIN ANTHONY CHONG's violations of
         motor vehicle laws and ordinances required by Federal Motor Carrier Safety Regulations §391.27
         from2014-2019.

         REQUEST FOR PRODUCTION NO. 43:

                Please produce JUSTIN ANTHONY CHONG's Skill Performance Evaluation Certificate
         obtained from a Field Administrator, Division Adminishator, or State Director issued in
         accordance with Federal Motor Carrier Safety Regulations §391.49, or a medical exemption
         document, issued by a Federal medical program.

         REQUEST FOR PRODUCTION NO. 44:

               If JUSTIN ANTHONY CHONG obtained a medical certification based on having obtained
         the medical variance from FMCSA, please produce the note relating to verification of medical
         examiner listing on the National Registry of Certified Medical Examiners Required by Federal
         Motor Carrier Safety Regulations §391.23(m).

         R~OUEST FOR PRODUCTION NO.45:

               In accordance with the Federal Motor Carrier Safety Regulations §39131, please produce
         JUSTIN ANTHONY CHONG's Road Tests from 2014-2019.

         REQUEST FOR PRODUCTION NO.46:

                Please produce your completed U.S. Department of Transportation, Federal Motor Carrier
         Safety Administration (FMCSA), form MCS-150 and Form OP-1 and reports and receipts from
         the Unified Registration System.

         REQUEST FOR PRODUCTION NO. 47:

                Please produce an organization chart providing the names and job titles for your executive
         leadership, department heads, and all department personnel.

         REQUEST FOR PRODUCTION NO. 48:

                Please produce a copy of any and all reports prepared by your expert witnesses, including
         each expert's curriculum vitae.

         REQUEST FOR PRODUCTION NO.49:

                 Please produce each and every document, exhibit, piece of evidence, etc. which you intend
         to offer into evidence at trial.

         REQUEST FOR PRODUCTION NO.50:

                Please produce a copy of any and all documents related in any way to how the load and/or
         transport was obtained Uy defendant including the bill of lading and all documents between
         defendant and any broker, shipper, agent, etc.


                                                        -8-
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 19 of 46 PageID #: 26




         REQUEST FOR PRODUCTION NO. 51:

                 Please produce a copy of any and all documents related in any way to the loading of the
         freight or cargo that was in the trailer at the time of this crash.

         REQUEST FOR PRODUCTION NO. 52:

                Please produce a copy of any and all documents regarding any tires) that were purchased
         and installed on the subject tractor on July 16, 2019 and for thirty (30) days prior.


                                                     BY THEIR ATTORNEYS:



                                                                                ~;
                                                    JEItE JA      CE ( ar Roll No. 18793)
                                                    J. ROCK        El~lyl III (Bar Roll No. 21793)
                                                    MICHAEL .HOD KINS (Bar Roli No. 20862)
                                                    JULIA LOVE TAYLOR (Bar Roll No. 36698)
                                                    PEYTON F. PAWLICKI (Bar Roll No. #37826)
                                                    Veron, Bice, Palermo &Wilson, LLC
                                                    721 Kirby Street
                                                    P.O. Box 2125
                                                    Lake Charles, LA 70602
                                                    Telephone: (337) 310-1600
                                                    Fax: (337) 310-1601

                                                    Counselfor Plaintiffs




                                                       -9-
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 20 of 46 PageID #: 27



          LAUREN BERTRAM, INDIVIDUALLY                          14T" JUDICIAL DISTRICT COURT
          AND ON BEHALF OF HER MINOR
          CHILD, CHRISTOPHER BERTRAM,
          AND ON BEIIALF OF 7iJLIAN
          BERTRAM, AND ALEXANDER
          BF..RTRAM

          vs. rro. 201 - ~1~}q C~                               PARISH OF CALCASIEU

          PROGRESSIVE SOiJTH~ASTERN                             STATE OF LOUISIANA
          INSURANCE COMPANY,
          PROGRESSIVE SOUTHEASTERN
          INSURANCE COMPANY, EMPIRE
          NATIONAL, INC., RIVERSIDE
          TRANSPOR"T, TNC.AND JUSTIN                                               '/
          ANTHONY CHONG                                                  ♦ ~~      ,'   ~        i.
                       C~~ tl 7 2019
          FILED:
                                                                DEPUTY CLERK OF COUR"T


                       PLAINTIFFS' FIRST SET OF DISCOVERY TO DEFENDANTS

         TO;     JUSTIN ANTHONY CHONG
                 Pursuant to Louisiana Long Arm Statute
                 99 Ascension Drive, Apt. G112
                 Asheville, NC 28806

                The plaintiffs, LAUREN BERTRAM, individually and on behalf of her Minor Child,

         CHRISTOPHER SERTRAM, and on behalf of JULIAN BERTI2AM, and ALEXANDER

         BERTRAM (the "plaintiffs"), request that defendant JUSTIN ANTHONY CHONG, answer

         under oath, in accordance with i,ouisiana Code of Civil Procedure, the following interrogatories,

         and that the answers be served within thirty (30) days from the date these interrogatories and are

         to be continued in nature fiom the date oP these responses until trial of this cause.

                DEFTNTTIONS:


                "Identify" means to indicate the name, address, telephone number(s), email
                address, position ox job title and the name and the address of the employer for each
                individual whose identity is requested. If the legal person you are asked to
                "Identify" is a corporation, pazrtnership, limited liability company, individual
                proprietorship, or some other business entity, please provide the full and correct
                name oi'said business entity, its address, telephone number and website address.

                "You", "Yours", or "Defendant," or means defendant JUSTIN ANTHONY
                CHONC and any agent(s), household member(s), or employees) thereof.

                "Incident, "collision," or "accident" means the vehicle crash that occurred on July
                16, 2019, in which Stephen Duane Bertram was fatally injured after being struck
                by Justin Anthony Chong.

                "Documents" or "file" shall mean information, data and writings of every type and
                from any source, including originals and non-identical copies, in your possession,
                custody or control or known by you to exist. This would include Documents that
                were sent outside your organization to any source and Documents intended for
                internal use.
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 21 of 46 PageID #: 28




                 The term includes information, data and communications not only in words but in
                 electronic format, digital format, symbols, pictures, sound recordings, film, tapes,
                 and information stored in, or accessible through, computer or other information
                 storage or retrieval systems. If the information is kept in a computer or
                 informational storage or retrieval system, the term also includes codes and
                 programming instructions and other materials necessary to understand such
                 systems.

                 The term includes but is not limited to: emails, photographs, videos, laser imaging,
                 plans, diagrams, plats, blueprints, illustrations, calendars, checkbooks, agenda,
                 agreements, analyses, bills, invoices, records of obligations and expenditures,
                 corporate bylaws and charters, correspondence, diaries, files, legal Documents,
                 financial Documents, including balance sheets and profit and loss statements,
                 letters, memorandum recording telephone or in-person conferences, manuals,
                 books, press releases, purchase orders, records, schedules, memos of interviews,
                 evaluations, written reports or tests or experiments, public relations release,
                 telegrams, teletypes, work papers, drafts number, and all other writings which
                 contents relate to the subject matter of the discovery request.

                 The terms "regarding" and "relating to" shall be interpreted broadly, including
                 explicit and implicit reference, and meaning, referring to, concerning, constituting,
                 defining, discussing, containing, construing, disclosing, evidencing, revealing,
                 embodying, reflecting, stating, dealing with, mentioning, alluding to or prepared as
                 a result of.

                                              INTERROGATORIES


          INTERROGATORY NO. 1:

                 State your full name, age, birth date, and present residence.

          INTERROGATORY NO.2:

                  State whether at the time of the Crash there was liability, umbrella, excess, and other
          insurance covering yourself and whether there were any of the same kinds of insurance covering the
          vehicle you were operating, and if so, state for each such insurance:

             a. The name and address of each insurance company;
             b. The policy number of each policy in effect at that time; and
             c. The limits of the liability coverage for each such policy.

          INTERROGATORY NO.3:

                 Describe the employment relationship between EMPIRE NATIONAL, INC. and
          yourself.

          IN'I'~RROGATORY NO.4:

                 Describe in detail any conversations you have had with anyone at the scene of the incident.

          INTERROGATORY NO. 5:

                  Describe in detail any conversations you had with anyone from 12:00 AM to 12:00
          PM on July 16, 2019, including the time of the conversation and the person's full name,
          address and telephone number.

          INTERROGATORY NO. 6:

                   State specifically in your own words how the incident happened.



                                                          -2-
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 22 of 46 PageID #: 29




          INTERROGATORY NO. 7:

                  Do you contend anything other than driver error caused this collision? If so, please state
          such causes.

          INTERROGATORY NO. 8:

                  Identify each party and non-party which you claim or will claim engaged in culpable
          misconduct (whether negligent, reckless, willful, wanton, andJor intentional).

          INTERROGATORY NO. 9:

                   State the manner in which the persons referenced in the previous interrogatory was at
          fault and what specific damages are attributable to each such persons' misconduct.

          INTERROGATORY NO. 10:

                  Please state the date that you were hired by EMPIRE NATIONAL, INC., and the date of
          termination, if any.

          INTERROGATORY NO. 11:

                  Please describe in detail any inspection you performed on the vehicle you were
          driving on July 16, 2019, before the collision.

          INTERROGATORY NO. 12:

                   Please list any and all vehicular incidents in which you have been involved in in the past
          ten (10) years, including the names, addresses, and telephone numbers ofthe other partiesto the
          incidents, the nature ofthe incidents, andwhether anycitations were issued as aresult.

          INTERROGATORY NO. 13:

                  Please state the name, address, telephone number, and place of employment of the
          person or persons from whom you received your schedule and assignments regarding jobs for
          EMPIRE NATIONAL, INC.

          INTERROGATORY NO. 14:

                  Describe any training regarding driving assignments, driver safety, and general safety
          received by you throughout your employment with EMPIRE NATIONAL, INC.

          INTERROGATORY NO. I5:

                  Please state all locations traveled by you while working for EMPIRE NATIONAL,
          INC. onJuly 16, 2019, and the reasons for travel to such locations. Please describe the nature of
          the work performed or intended to be performed at each location.

          INTERROGATORY NO. 1G:

                   Did EMPIRE NATIONAL, INC, require any drug/alcohol testing of you following the
          incident made the basis of this suit? If so, state the date, location, and testing facility and the result
          ofsuch testing.

          INTERROGATORY NO. 17:

                 List your employers for the last ten (10) years. Please include your position, length of
          employment, duties performed, and reasons) for leaving.




                                                             -3-
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 23 of 46 PageID #: 30



          INTERROGATORY NO. 18:

                   What was the resolution of the citation, if any, issued to you for the incident in question?

          INTERROGATORY NO. 19:

                   Please provide your personal cell phones) numbers and the name of the service provider
          for such cell phone(s).

          INTERROGATORY NO.20:

                  Please identify the manufacturer, installer, and person responsible for maintenance of the
          tires on the defendants' vehicle involved in this crash.

          INTERROGATORY NO. 21:

                  Identify any persons who were or might have been witnesses to the crash, any persons who
          have knowledge of about the condition of the mechanical or safety equipment on the truck you were
          driving at the time of the crash, and any persons who investigated the crash, who are or were known
          or reasonably identifiable to you, your agents, servants, or employees, or are or were known or
          reasonably identifiable to your attorneys or other representatives.

          INTERROGATORY NO.22:

                 Identify each and every liability witness you expect to testify on behalf of your case.

          INTERROGATORY NO. 23:

                 Please state whether any tires were purchased and installed on the subject tractor on July
          16, 2019, and for ninety (90) days prior. If so, provide the name, address and telephone number of
          where the tires) were purchased and installed, the manufacturer and model number of the tire(s),
          and the date of installation.


                                          REQUESTS FOR PRODUCTION

          REQUEST FOR PRODUCTION NO. 1:

                 Any and all photographs or videotapes that defendant has of the scene of the accident and
          the vehicles involved in the accident made the basis of this suit.

          REQUEST FOR PRODUCTION NO.2:

                  Any and all drawings, maps, sketches or diagrams of the scene of the accident made the
          basis of this suit.

          REQUEST FOR PRODUCTION NO.3:

                Any and all statements made or given by any individual concerning the facts and
         circumstances relevant to the incident made the basis of this suit.

          It~QC7EST FOR PRODUCTION NO.4:

                 Any and all documents, including videotapes, tape recordings, writings, computer
          generated information, and computer stored information, that supports any matter offered as a
          defense, either to Plaintiffs' claim for liability or damages in suit.

         REQUEST FOR PRODUCTION NO. 5:

                 Any and all reports and documents, including investigations memoranda of any kind, taken
          or prepared by defendant regarding the accident made the basis of this suit.




                                                          -4-
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 24 of 46 PageID #: 31



          ItEOUEST FOR PRODUCTION NO. 6:

                  Any and all documents which refer, relate, or pertain to any reports of the accident made
          the basis of this suit, including any prepared by any agent, employee or representative of defendant.

          REQUEST FOR PRODUCTION NO. 7:

                   Any and all notices of the incident made the basis of this suit which defendant received
          from any person.

          REOUES'[' I~'OR PRODUCTION NO. 8:

                    Produce any and all lease documents that pertain in any way to the vehicle and trailer
          that were involved in the subject crash.

          REQUEST FOR PRODUCTION NO. 9:

                       Produce the police report or other report of any governmental agency relating to the
          collision.

          REQUEST FOR PRODUCTION NO. 10:

                     Produce a certified copy of all insurance agreements or policies under which any person
          or entity engaged in the business of insurance may be liable to satisfy part or all of a judgment that
          may be rendered in this action or to indemnify or reimburse for payments made to satisfy the
          judgment, including any liability, excess, or umbrella policy covering this defendant and/or the
          vehicle and trailer involved in the incident made the basis of this lawsuit.

          REQUEST FOR PRODUCTION NO. 11:

                       Produce copies of all employment contracts between you and EMPIRE NATIONAL,
          INC.

          REQUEST FOR PRODUCTION NO. 12:

                    Produce copies of all your vehicle and trailer inspection reports and logs from April 1,
          2019, through the present pertaining to the vehicle involved in the incident made the basis of this
          lawsuit, including, but not limited to, any and all maintenance records relating to the tires on
          defendant's vehicle involved in this collision.

          REQUEST FOR PRODUCTION NO. 13:

                  From July 16, 2019, to one month prior, produce copies of all your driver logs or any other
          similarly named log.

          REQUEST FOR PRODUCTION NO. 14:

                  Produce pay stubs and/or compensation records from Empire National, Inc, and given to you
          for the thirty (30) days prior to the date of the crash as well as the thirty (30) days following the
          collision.

          REQUEST FOR PRODUCTION NO. 15:

                  From July 16, 2019, to one month prior, produce copies of all your bills of lading, route
          plans, trip reports, trip summary sheets (referencing the shipper, date, time, order number,
          movement, trip segment, consignee, tractor, driver), dispatch records, trip envelopes.

          REQUEST FOR PRODUCTION NO. 16:

                  Produce all weight tickets, fuel receipts, hotel bills, tolls, or other records of expenses,
          including expense sheets and settlement sheets regardless of type (for example, Comdata or similar
          vendor reports), for trips driven by you in any commercial motor vehicle up to and through the date
          of the crash and the thirty (30) days prior to the crash.


                                                           -5-
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 25 of 46 PageID #: 32



          REQUEST FOR PRODUCTION NO. 17:

                 Produce any and all communications via CB radio, mobile or satellite communication
         systems, email, cellular phone, pager or other in cab communication device, including the bills for
         the devices, all covering the period of time from seven days before, the day of, and the two days after
         the crash.

          REOU~ST FOR PRODUCTION NO. 18:

                 Produce the invoices or receipts for repairs to the vehicle involved in the collision,
          including, but not limited to, documents relating to the vehicle's tires.

          REQUEST FOR PRODUCTION NO. 19:

                  Produce copies of all driver training, driver safety, and employee manuals distributed to
          you at any time by EMPIRE NATIONAL, INC.

         R~OUEST FOR PRODUCTION NO.20:

                 Produce all letters, reports, and written material from a government entity involving safety,
         and safety ratings applicable to you, including but not be limited to Department of Transportation
         Inspections, Pre-employment Screening Prograni (PSP), and the DAC Report. The request is limited
         to the three (3) year period prior to the crash and any subsequent document, report, letter, or other
         material (to include electronically transmitted information) that includes the date of the crash or that
         includes you.

         REQUEST FOR PRODUCTION NO. 21:

                 Produce a copy of your driving record.

         REQUEST FOR PRODUCTION NO.22:

                 Produce a copy of any and all drug/alcohol tests that have been performed on you in
         connection with your employment at EMPIRE NATIONAL, INC.

         REQUEST FOR PRODUCTION NO.23:

                 Produce a copy of any reprimand, punishment, suspension, etc. you received as a result of
         the incident that forms the basis of this lawsuit.

         REQUEST FOR PRODUCTION NO.24:

                 Produce all reports, memos, notes, logs or other documents evidencing complaints about you
         or yotu~ driving at any time while operating a commercial motor vehicle with your CDL as a
         professional truck driver.

         REQUEST FOR PRODUCTION NO. 25:

                Produce a copy of any investigation performed by any entity or person as a result of the
         incident that forms the basis of this lawsuit.

         REQUEST FOR PRODUCTION NO. 26:

                Produce a copy of any document reflecting prior wrecks, collisions, accidents, etc. you
         were involved in.

         REQUEST FOR PRODUCTION NO. 27:

                 Produce copy of any and all documents reflecting information recorded from the event data
         recorder (EDR), airbag control module (ACM), electronic control module (ECM), Detroit Diesel
         Electronic Control Report (DDEC) or other similar "black box" device of the vehicle involved in
         this accident.


                                                           -6-
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 26 of 46 PageID #: 33




         REQUEST FOR PRODUCTION NO.28:

               Produce a copy of any and al] documents reflecting information recorded from the
         Qualcomm, Samsara or other similar GPS tracking device of the vehicle involved in this accident.

         REQUEST FOR PRODUCTION NO.29:

                 Produce a copy of any and all dash cam video obtained on July 16, 2019.

         REQUEST FOR PRODUCTION NO.30:

                   Produce a copy of any medical bills and records relating to the July 16, 2019, crash for
         injuries sustained by you or anyone else in the vehicle you were driving at the time of the crash.

         REQUEST FOR PRODUCTION NO.31:

                  Produce a copy of any and all witness statements.

         R~OUEST FOR PRODUCTION NO.32:

                  Produce a copy of any and all investigation statements.

         REQUEST FOR PRODUCTION NO.33:

                   Produce a copy of the cellular phone calling and texting records for any phone used by
         you or anyone in the vehicle you were driving for the 24-hour period on the day of the accident.
         In the alternative, sign and produce the attached authorization for release of cell phone records.

         REQUEST FOR PRODUCTION NO.34:

                  Any and all videos or photographs you have of plaintiff.

         REQUEST FOR PRODUCTION NO.35:

                  All emails, information about emails, text messages, letters, documents, and/or driver-
         connectivity electronic equivalent (including message, contents, header information and logs of
         email system usage) sent or received by you, the defendants, or the defendants' employees, from
         July 15, 2019, through July 17, 2019.

         REOU~ST FOR PRODUCTION NO.36:

                 Any and all computer, electronic, or e-mail messages created in the first forty-eight (48)
         hours immediately after the crash, by and between you and any other defendants and their agents,
         employers, or third parties relating to the facts, circumstances, or actual investigation of the crash as
         well as any computer messages which relate to the crash, whether generated or received.

         REQUEST FOR PRODUCTION NO.37:

                  In accordance with the Federal Motor Carrier Safety Regulations §391.21, please produce
         your entire personnel file, including but not limited to your Application for employment.

         REQUEST FOR PRODUCTION NO.38:

                  In accordance with the Federal Motor Carrier Safety Regulations §391.11, 391.13 and
         391.15, please produce your entire file pertaining to ail qualifications, responsibilities and
         disqualifications as a truck driver.




                                                           -7-
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 27 of 46 PageID #: 34



          REQUEST FOR PRODUCTION NO.39:

                  In accordance with the Federal Motor Carrier Safety Regulations §391.25, please produce
          your annual driver's certification for the years 2014-2019.

          REQUEST FOR PRODUCTION NO.40:

                  In accordance with the Federal Motor Carrier Safety Regulations §391.41, please produce
          your Physical Qualifications and Examinations from 2014-2019.

          REQUEST FOR PRODUCTION NO.41:
                 In accordance with the Federal Motor Carrier Safety Regulations §391.43, please produce
          your Medical Examination Report For Commercial Driver Fitness Determination from 2014-2019.

         12EQUEST FOR PRODUCTION NO.42:

                  In accordance with the Federal Motor Carrier Safety Regulations §391.25(cX2), please
          produce the annual review of your driving record from 2014-2019.

          REQUEST FOR PRODUCTION NO. 43;

                 Please produce a list or certificate relating to your violations of motor vehicle laws and
          ordinances required by Federal Motor Carrier Safety Regulations §391.27 from2014-2019.

          REQUEST FOR PRODUCTION NO. 44:

                   Please produce your Skill Performance Evaluation Certif cate obtained from a Field
          Administrator, Division Administrator, or State Director issued in accordance with Federal Motor
          Carrier Safety Regulations §391.49,or a medical exemption document, issued by a Federal medical
          program.

          REQUEST FOR PRODUCTION NO.45:

                  If you obtained a medical certification based onhaving obtained the medical variance from
          FMCSA, please produce the note relating to verification of medical examiner listing on the
          National Registry of Certified Medical Examiners Required by Federal Motor Carrier Safety
          Regulations §391.23(m).

          REQUEST FOR PRODUCTION NO. 46:

                  In accordance with the Federal Motor Carrier Safety Regulations §39131, please produce
          your Road Tests from 2014-2019.

          REQUEST FOR PRODUCTION NO. 47:

                  In accordance withthe Federal Motor Cat1•ier Safety Regulations §391.31, please produce
          your Road Tests from 2014-2019.

          REQiJEST FOR PRODUCTION NO.48:

                 Please produce all documents required to be maintained by 49 CFR 395.8 and 49 CFR
          395.11(c) (Driver's Duty Status Record).

          REQUEST FOR PRODUCTION NO.49:

                  Please produce any other items associated in any way wifl~ the crash, documents, database,
          or other piece of evidence concerning or reflecting upon you, your performance, the crash, the CMV.




                                                          -8-
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 28 of 46 PageID #: 35



         REQUEST FOR PRODUCTION NO.50:

                 Please produce a copy of any and all reports prepared by your expert witnesses, including
         each expert's curriculum vitae.

         REQUEST FOR PRODUCTION NO. 51:

                  Please produce each and every document, exhibit, piece of evidence, etc, which you
         intend to offer into evidence at trial.

         I2~QUEST FOR PRODUCTION NO.52:

                 Produce a copy of any and all documents used or relied upon in answering plaintiffs'
         Interrogatories.

         12EQUEST FOR PRODUCTION NO.53:

                Please produce a copy of any and all documents regarding any tires) that were purchased
         and installed on the subject tractor on July 16, 2019 and for ninety (90) days prior.


                                                     BY THEIR ATTORNEYS:




                                                     JERE        BILE Bar Roll No. 18793)
                                                     J. ROC P L          O III (Bar Roll No. 21793)
                                                     MICHA~        . HODGKINS (Bar Roll No. 20862)
                                                     JULIA LOVE TAYLOR (Bar Roll No. 36698)
                                                     PEYTON F. PAWLICKI (Bar Roll No. #37826)
                                                     Veron, Bice, Palermo &Wilson, LLC
                                                     721 Kirby Street
                                                     P.O. Box 2125
                                                     Lake Charles, LA 70602
                                                     Telephone: (337) 310-1600
                                                     Fax: (337) 310-1601

                                                      Counselfor Plaintiffs




                                                        -9-
        Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 29 of 46 PageID #: 36




~
                                   q



                 ~Y.~~.
   ~ ~+d~    r                 ' èlite            ~ ~~~




AT'~ORNEYS ~'T LAVA?
                                       October 16, 2019
J. NlICI3AEL VEFiON
.TERE .IAY BTCE*
J. Rocx P~.ERNto IITM                  CERTIFIED MAIL
A~oxzo P. Wu.sorr                      RETURN RECEIPT REQUESTED
MICxnE3. G. Hon~x~tvs
                                       gRTICLE NO. 7016 3560 0000 4833 7593
TURNER D. i3RUN~Y
,1ULIA LOVE TAYLOF4
PEYTOIV F. PAWLICKI                    Empire National, Inc.
                                       4600 Hendersonville Road, Suite D
Q~ ~av~rss~.                           Fletcher, NC 28732
~ASv_~ B. $ICS'
                                       Re:        Lauren Bertram, individually and on Behalf of
  `~~`~'''"~p~'~ ~~~T~j`~~`~                      Her Minor Child, Christopher Bertram, Julian
''2~ ~rr~ysrR~~m (7060}                           Bertram, and Alexander Bertram
Pos7' C)~~rr~ Box 2125                            Vs. No. 2019-4749 "G"
~.Ax~ ~~~~~~,~s, zA                               Progressive Southeastern Insurance Company,
to6a2.2125                                        Empire National, Inc., Riverside Transport, Inc., and
                                                  Justin Anthony Chong
~~'EL~'PI~ONE
~3~7) X10-I60(J
  ticsrn~~,~                         Ladies/Gentlemen:
(337} 31t1-160:1
~~sz ~~~~                           Please find enclosed the citation and certified copy of plaintiffs'
(877} 30(~-8650                     Petition for Damages and Plaintiffs' First Set of Discovery to
                                    Defendants which are being served on you pursuant to Louisiana
`~`~=__~~~'~'y~                     Long Arm Statute.
~NWCN.~'2Ti?T3~31C2.COTY:

,~., .~~r.
       .W                           Please note that you have thirty (30) days from the date of service
_rF~~s~~v~~•ar~~iiee.cain           within which to file an answer to the Petition for Damages and
                                    Discovery.

                                    If you have any questions or wish to discuss this matter further, please
                                    do not hesitate to contact me.

                                    Very truly yours,
                                             f¢             ~ ~)
                                                              .~ _   _.~.~--~---
                                             n

                                    JERE~JA BIC
                                                  ~._._.+

                                    JJB:mmc
                                    Enclosures
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 30 of 46 PageID #: 37




            ■ Complete items 1, 2, and 3.                                      A. Signature
            ■ Print your name and address on the reverse                       ~~               ,~.-~;,.,.~1        ~~ Agent
              so that we can return the card to you.                                                     G~`-'---    O Addressee
            ■ Attach this card to the back of the mailpiece,                   B. Rece ed by (Printed`..
                                                                                                     Name)       C. Date of DaUvory
                                                                                                ,f ,       ~,
              or on the front if space permits.
            1. Artfcfe Addressed to:                                           D. Is delivery address different from item 1? 17 Yes
                                                                                  ff YES, enter de8v§ry~address below:       p No
                                                                                                      "~l
                                                                                                ~           ~~~~~y

                                                   ~? .~~-                                      ,~~. G~~~,
                 II~'I'I~I I~I) I'IIII I (I ~II III I(IIIII I~ III ~I I'I~   3. Service Type       ~_ _              O Prtorlry Meil Express
                                                                               Adult Signature                       D ReglsteYed McIITM
                                                                                     Signature ResMcted Delivery                  Mall Resldcted
                    9590 9402 3579 7305 0070 59                              ~~c~rtirea Ma~t~                          Delivery
                                                                               Cartffied Maif ResMcted Delivery                Receipt for
                                                                               Collect on Delivery                      Merchandise
            2. Article Number (Transfer from service Ia6eA                     Collect on Delivery RestNcted Delivery ~ Signature ConOrmationT"'
                                                                                        ,~~~                            Signature ConfirtnaUon
                    7DL6 3 5 6D D 00D 4 8 3 3 7 5 9 3                                   deli ResMcted DelNery           Restricted Delivery

           PS Form 3811, July 2015 PSN 7530-02-000-9053                                                            Domestic Retum Receipt
     Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 31 of 46 PageID #: 38




                             o




.AT'I'C3RNEYS ~~` Z.A~d~~'
                                 October 16, 2019
J. M~c~.~~ VExo~v
,TERE ..TAY BICE''
.J. ROCK PALERMO III*            CERTIFIED MAIL
Ax.o~r2o P wa.sorr               RETURN RECEIPT REQUESTED
TVIICHAEL G. HODGI{INS
                                 ARTICLE NO. 7016 3560 0000 4833 7890
~r~~R n. sRu~~r
JU~,ra LovE Ta~.o~
PEYTON F. PAWLICKI               Riverside Transport, Inc.
                                 5400 Kansas Avenue
OF COUFfSEL                      Kansas City, KS 66106-1143
.~ATVlIE E. ~310E

~,                               Re:   Lauren Bertram, Individually and on Behalf of
  c:~~~rrF~n M~nraror~s
                                       Her Minor Child, Chrisfiopher Bertram, Julian
72~ K~s~S~~~'r (706QI)                 Bertram, and Alexander Bertram
Pos~r oF~ic~ ~o:c 2.25                 Vs. No. 2019-4749 "G»
~.~z~~ E:r~.n~r..~s, ~.A               Progressive Southeastern Insurance Company,
7a~i~;~.2~z~                           Empire National, Inc., Riverside Transport, Inc., and
                                       Justin Anthony Chong
T~1.EPHONE
(3:"T} 3].0-1606
FACSZY~TL~
                             Ladies/Gentlemen:
(337) 310-16Q1
TOLL F`FtEE                  Please find enclosed the citation and certified copy of plainfiiffs'
(877) 300-8680               Petition for Damages and Plaintiffs' First Set of Discovery to
                             Defendants which are being served on you pursuant to Louisiana
W~sSIT~:                     Long Arm Statute.
www.v~ronbice.com

E~i~..                       Please note that you have thirty (30) days from the date of service
info@~Yeronbice.com          within which to file an answer to the Petition for Damages and
                             Discovery.

                             If you have any questions or wish to discuss this matter further, please
                             do -not hesitate to contact me.

                             Very truly yours,



                             JEiE
                               ,°~.     1~~CE                       .

                             JJB:mmc
                             Enclosures
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 32 of 46 PageID #: 39




           ■ Complete items 1, 2,.and 3.                             a
           ■ Print your name and address on the reverse                                                   Agent
             so that we can return the card to you.                  ~/ ,(~ /L/~'"~""
                                                                     B. ece ved by (Printed Name) C. Date of Delivery
           ■ Attach this card to the back of the mailpiece,
             or on the front if space permits.                                                                  /c~ --~I-~I 9
           1. Article Addressed to:                               D. Is deilvery address different from hem 1?
                                                                     If YES, enter del(very address below:                No




           l                          ~,
                                                                3.
                IIIIlilllIIIIIIIIIIIII18 IIIIIIIIII IIIIIIIIIIl
                                                                      Service TYPe                          !J P~lotiry Mall Express
                                                                     Ack~lt SignaWre                                       MaiIT""
                                                                     Adult Signature Restricted Delivery    p R latered Mell Restricted
                  9590 9402 3579 7305 0070 42                        canm~a Meier                              o~very
                                                                     Certified Mntl Restticted Delivery       Retum Receipt for
                                                                     Coiled on Delivery                       Merohandise
                                                                ~ ~~~~t on Delivery Restricted Delivery       Signature ConflrmutlonTM'
           2. Article Number (transfer from servke labeq             Insured Mail                             Signature Confirmation
                                                                                                              ReaVicted Delivery
                   7 D16 3 5 6 D D 0 0 0 4 8 3 3                              j~~ Restricted Delivery
                                                           789D
          PS Form 3811, July 20'15 P5N 7530-02-000-           """`"~"'"""'"~                               Domestic Return Receipt
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 33 of 46 PageID #: 40


 ~= ~oruEs                                                                           Ian A. Macdonald
                                                                                     D: 337-593-7617

 =~ WALKER                                                                           F: 337-593-7748
                                                                                     imacdonald@joneswalker.com




                                                  October 18, 2019

Hon. H. Lynn Jones, II
Calcasieu Parish Cierk of Court
P. O. Box 1030
Lake Charles, LA 70602-1030

         Re:     Lauren Bertram, et al vs.
                 Progressive Southeastern Insurance Company, et al
                 Docket No.: 2019-4749-G
                 Our File No.: 174749-00

Dear Sir/Madam:

          Enclosed are an original and one copy of Progressive Southeastern Insurance Company's
Answer, Request for Notice of Trial Date and Jury Order in this matter. Please present the original Jury
Order to the appropriate judge for signature, file the originals in the record and return the copies to me
stamped "filed" for my records. Also enclosed is our firm's check in the amount of $250 to cover the cost
of filing these documents.

                                                           Sinc



                                                           IAN

IAM\jbc
Enclosures
cc:    Jere Jay Bice




{L0547370.1}


600 Jefferson Street, Suite 1600 ~ Lafayette, LA 70501 ~ T: 337.593.7600 ~ F: 337.593.7601 ~ joneswalker.com
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 34 of 46 PageID #: 41


         LAUREN BERTRAM, INDIVIDUALLY                              14TH JUDICIAL DISTRICT COURT
         AI~TD pN BEHALF OF HER MINOR
         CHILD, CHRISTOPHER BERTRAM,
         JULIAN BERTRAM AND
         ALEXANDER BERTRAM

         VERSUS                                                    DOCKET NO.: 2019-4749-G

         PROGRESSIVE SOUTHEASTERN
         INSURANCE COMPANY, EMPIRE
         NATIONAL, iNC., RIVERSIDE
         TRANSPORT, 1NC. AND JUSTIN
         ANTHONY CHONG                                             CALCASIEU PARISH, LOUISIANA



                                                         ANSWER

                    Progressive Southeastern Insurance Company ("Progressive") responds to the Petition for

         Damages as follows:

                                                              1.

                    Without knowledge or information sufficient to form a belief as to the truth of the

         introductory paragraph.

                                                              2.

                    Paragraph 1 is denied for lack of sufficient information to justify a belief therein, except to

         admit Progressive's status as an insurance company,

                                                              3.

                    Paragraph 2 is denied.

                                                              4.

                    Paragraph 3 is denied for lack of sufficient information to justify a belief therein.

                                                              5.

                  Paragraphs 4, 5, 6 and 7 are denied for lack of sufficient information to justify a belief

         therein, except to admit a 2013 Freightline Cascadia bearing license plate number MX4349 and a

         2017 Great Dane trailer bearing license plate number 3689LD did come into contact with a 2009

         Chevrolet Silverado and a 2011 Chevrolet Traverse.

                                                              6.

                  Paragraphs 8, 9, 10 and 11 are denied for lack of sufficient information to justify a belief

         therein.




         {L0546931.1}
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 35 of 46 PageID #: 42


                                                           ~.
                 Paragraph 12 is denied, except to admit that if Progressive issued a policy of insurance it,

         being a written document and a binding contract, is the best evidence of its terms and conditions

         which are plead herein as if copied in their entirety.

                                                           8.

                 Paragraphs 13 (a)-(e) and 14 (a)-(e) are denied.

                                                           D

                  Paragraphs 15, 16, 17 and 18 are denied for lack of sufficient information to justify a belief

         therein.

                                                           10.

                  Neither admit nor deny Paragraph 19 because it is a statement of law and not an averment

         of fact. To the extent a response is required, the averments of fact are denied for lack of sufficient

         information to justify a belief therein.

                                                           11.

                  Paragraphs 20 (1)-(8) and 21 are denied for lack of sufficient information to justify a belief

         therein.

                                                           12.

                                         FIRST AFFIRMATIVE DEFENSE

                  Plaintiffs fail to state a claim upon which relief can be granted.

                                                           13.

                                       SECOND AFFIRMATIVE DEFENSE

                  Plaintiffs' injuries, if any, were caused in whole or part by the fault of a third party, for

         whom defendants are not responsible. Specifically, the 2013 Freightliner Cascadia 125 tractar

         experienced a blow out due to a defect in the road caused by a third party and/or defective

         manufacturer of a tire which was unknown and could not reasonably be known by defendants.

                                                           14.

                                       FOURTH AFFIRMATIVE DEFENSE

                  Justin Anthony Chong was confronted with a sudden emergency.

                                                           15.

                                         FIFTH AFFIRMATIVE DEFENSE

                  Plaintiffs have failed to mitigate their damages.




         {L0546931.1}
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 36 of 46 PageID #: 43


                                                            16.

                  Progressive requests a trial by jury.

                  WHEREFORE, Progressive Southeastern Insurance Company prays that the plaintiffs'

         Petition for Damages be dismissed with prejudice at plaintiffs' cost, and for all such general and

         equitable relief.



                                                          Respectfizlly submitted,

                                                          JONES WALKER LLP


                                                          BY:
                                                                  IAN A.         ONALD
                                                                  Bar Roll No. 17664
                                                                  600 Jefferson St., Suite 1600
                                                                  Lafayette, LA 70501
                                                                  (337)593-7600




                                                    CERTIFICATE

                  I HEREBY CERTIFY that a copy of the above and foregoing has been served on all

         counsel of record by depositing same in the United States Mail, postage prepaid and properly

         addressed.

                  Lafayette, Louisiana, this ~~day of October, 201



                                                IAN A.




         {LA546931.1}
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 37 of 46 PageID #: 44


         LAUREN BERTRAM, INDIVIDUALLY                       14TH JUDICIAL DISTRICT COURT
         AND ON BEHALF OF HER MINOR
         CHILD, CHRISTOPHER BERTRAM,
         JULIAN BERTRAM AND
         ALEXANDER BERTRAM

         VERSUS                                              DOCKET NO,: 2019-4749-G

         PROGRESSIVE SOUTHEASTERN
         INSURANCE COMPANY, EMPIRE
         NATIONAL, INC., RIVERSIDE
         TRANSPORT, INC. AND JUSTIN
         ANTHONY CHONG                                       CALCASIEU PARISH, LOUISIANA



                                 REQUEST FOR NOTICE OF TRIAL DATE

                   TO THE CLERK OF COURT of the 14~' Judicial District Court, Calcasieu Parish;

         Louisiana:

                  Please take notice that Ian A. Macdonald, attorney for Defendant, Progressive

         Southeastern Insurance Company, hereby requests written notice of the date of trial of the above

         matter as well as notice of heazings (whether on merits or otherwise), orders, judgments and

         interlocutory decrees, and any and all formal steps taken by the parties herein, the Judge or any

         member of Court, as provided in Louisiana Code of Civil Procedure Articles 1572, 1913 and

         1914.

                                                     Respectfully submitted,

                                                     JONES WALKER LLP


                                                     BY:
                                                            IAN A. MACDONALD
                                                            Bar Roll No. 17664
                                                            600 Jefferson St., Suite 1600
                                                            Lafayette, LA 70501
                                                            Telephone: (337) 593-7600
                                                            Facsimile: (337) 593-7601




         {L0546932.1}
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 38 of 46 PageID #: 45


         LAUREN BERTRAM, INDIVIDUALLY                       14TH NDICIAL DISTRICT COURT
         AND ON BEHALF OF HER MINOR
         CHILD, CHRISTOPHER BERTRAM,
         JULIAN BERTRAM AND
         ALEXANDER BERTRAM

                                                            DOCKET NO.: 2019-4749-G

         PROGRESSIVE SOUTHEASTERN
         INSURANCE COMPANY, EMPIRE
         NATIONAL, iNC., RIVERSIDE
         TRANSPORT, INC. AND JUSTIN
         ANTHONY CHONG                                      CALCASIEU PARISH, LOUISIANA



                                                       ORDER

                  The foregoing considered;

                  IT IS ORDERED that the above entitled and numbered suit be tried by a civil jury upon

         Progressive Southeastern Insurance Company giving bond, with good and solvent surety,

         conditioned as the law directs, in the amount of $                              , to cover the

         additional costs of the jury trial.

                  THUS DONE AND SIGNED at                         ,Louisiana this               day of

                                               2019.




                                                       DISTRICT JUDGE

         Respectfully Submitted by:

         JONES WALKER LLP




                  IAN A. MACDOI~LD
                  Bar Roll #17664
                  600 Jefferson St., Suite 1600
                  Lafayette, LA 70501
                  Telephone: (337) 593-7600
                  Facsimile: (339) 593-7601




         {L0546933.1}
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 39 of 46 PageID #: 46



          LAUREN BERTRAM, INDIVIDUALLY                              14TH JUDICIAL DISTRICT COURT
          AND ON BEHALF OF HER MINOR
          CHILD, CHRISTOPHER BERTRAM,
          JULIAN BERTRAM AND
          ALEXANDER BERTRAM

          VS. NO. 2019-4749 "G"                                     PARISH OF CALCASIEU

          PROGRESSIVE SOUTHEASTERN                                  STATE OF LOUISIANA
          INSURANCE COMPANY, EMPIRE
          NATIONAL, INC., RIVERSIDE
          TRANSPORT, iNC.AND JUSTIN
          ANTHONY CHONG

          FILED:
                                                                    DEPUTY CLERK OF COURT


          STATE OF LOUISIANA
                                                                    AFFIDAVIT OF SERVICE
          PARISH OF CALCASIEU


                 BEFORE ME, the undersigned Notary Public, personally came and appeared MARY M.

          CRUTHIRDS, who first being duly sworn, deposed, and said: That affiant mailed a true copy of

          the Citation and Petition for Damages by certified mail, return receipt requested, to the defendant

          Empire National, Inc.; that the same was delivered to the defendant on October 22, 2019, as more

          fully appears from the attached post office return receipt for certified mail number 7016 3560 0000

          4833 7593.


                                                                                           t
                                                                        ~l
                                                        MARY            RUTHIRDS



                 SWORN TO AND SUBSCRIBED before me, Notary Public, at Lake Charles, Louisiana,

          on this 30`" day of October, 2019.



                                                                       G~~
                                                 NOTARY PUBLIC

                                                          Yvonne Haakina
                                                           Notgry Pr' ..
                                                         Sdite of p    ^~
                                                         Notr..r-
                                                  11~yCowm€s~-:              'mite
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 40 of 46 PageID #: 47



          LAUREN BERTRAM, INDIVIDUALLY                                14TH JUDICIAL DISTRICT COURT
          AND ON BEHALF OF HER MINOR
          CHILD, CHRISTOPHER BERTRAM,
          JULIAN BERTRAM AND
          ALEXANDER BE1tTRE1M

          VS. NO. 2019-4749 "G"                                       PARISH OF CALCASIEU

          PROGRESSIVE SOUTHEASTERN                                    STATE OF LOUISIANA
          INSURANCE COMPANY, EMPIRE
          NATIONAL, INC., RIVERSIDE
          TRANSPORT, INC.AND JUSTIN
          ANTHONY CHONG

          FILED:
                                                                      DEPUTY CLERK OF COURT


          STATE OF LOUISIANA
                                                                      AFFIDAVIT OF SERVICE
          PARISH OF CALCASIEU


                 BEFORE ME, the undersigned Notary Public, personally came and appeared MARY M.

          CRUTHIRDS, who first being duly sworn, deposed, and said: That affiant mailed a true copy of

          the Citation and Petition for Damages by certified mail, return receipt requested, to the defendant

          Riverside Transport, Inc.; that the same was delivered to the defendant on October 21, 2019, as

          more fully appears from the attached post office return receipt for certified mail number 7016 3560

          0000 4833 7890.


                                                                                           c


                                                            ARY           RUTHIRDS



                 SWORN TO AND SUBSCRIBED before me, Notary Public, at Lake Charles, Louisiana,

         on this 30`x' day of October, 2019.




                                                NOT

                                                 Y~~':se A~anl:ia:s
                                                  Notary Public
                                                SgUe of I.oafaiaua
                                                 NotarYlP1f~661Z
                                          ~9Ca~os1s Isaaed for L(fe
 Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 41 of 46 PageID #: 48



   ~oNEs                                                                             Ian A. Macdonald
                                                                                     D: 337-593-7617

    WALKER                                                                           F: 337-593-7748
                                                                                     imacdonald@joneswalker.com




                                                 November 6, 2019

Hon. H. Lynn Jones, II
Calcasieu Parish Cierk of Court
P. O. Box 1030
Lake Charles, LA 70602-1030

         Re:     Lauren Bertram, et al vs.
                 Progressive Southeastern Insurance Company, et al
                 Docket No.: 2019-4749-G
                 Our File No.: 174749-00

Dear Sir/Madam:

        Enclosed are an original and one copy of Empire National, Inc.'s Answer, Request for Notice of
Trial Date and Jury Order in this matter. Please present the original Jury Order to the appropriate judge
for signature, file the originals in the record and return the copies to me stamped "filed" for my records.
Also enclosed is our firm's check in the amount of $250 to cover the cost of filing tie documents.

                                                           Sincerely,



                                                           IAN A. IUI~KCDONALD

IAM\jbc
Enclosures
cc:    Jere Jay Bice




{L0549364.1}


600 Jefferson Street, Suite 1600 ~ Lafayette, LA 70501 ~ T: 337.593.7600 ~ F: 337.593.7601 ~ joneswalker.com
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 42 of 46 PageID #: 49


         LAUREN BERTRAM, INDIVIDiJALLY                           14TH JUDICIAL DISTRICT COURT
         AND ON BEHALF OF HER MINOR
         CHILD, CHRISTOPHER BERTRAM,
         JULIAN BERTRAM AND
         ALEXANDER BERTRAM

         VERSUS                                                  DOCKET NO.: 2019-4749-G

         PROGRESSIVE SOUTHEASTERN
         INSURANCE COMPANY, EMPIRE
         NATIONAL, INC., RIVERSIDE
         TRANSPORT, iNC. AND JUSTIN
         ANTHONY CHONG                                           CALCASIEU PARISH, LOUISIANA



                                                       ANSWER

                  Empire National, Inc. ("Empire") responds to the Petition for Damages as follows:

                                                            1.

                  Without knowledge or information sufficient to form a belief as to the truth of the

         introductory paragraph.

                                                            2.

                  Paragraph 1 is denied for lack of sufficient information to justify a belief therein, except to

         admit Progressive's status as an insurance company.

                                                            3.

                  Paragraph 2 is denied.

                                                            4

                  Paragraph 3 is denied for lack of sufficient information to justify a belief therein.

                                                            5.

                  Paragraphs 4, 5, 6 and 7 are denied for lack of sufficient information to justify a belief

         therein, except to admit a 2013 Freightline Cascadia bearing license plate number MX4349 and a

         2017 Great Dane trailer bearing license plate number 3689LD did come into contact with a 2009

         Chevrolet Silverado and a 2011 Chevrolet Traverse.

                                                            6.

                  Paragraphs 8, 9, 10 and 11 are denied for lack of sufficient information to justify a belief

         therein.




         {L0549360.1}
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 43 of 46 PageID #: 50


                                                           ~.
                 Paragraph 12 is denied, except to admit that if Progressive issued a policy of insurance it,

        being a written document and a binding contract, is the best evidence of its terms and conditions

         which are plead herein as if copied in their entirety.

                                                           8.

                 Paragraphs 13 (a)-(e) and 14 (a)-(e) are denied.

                                                           9.

                 Paragraphs 15, 16, 17 and 18 are denied for lack of sufficient information to justify a belief

         therein.

                                                           10.

                  Neither admit nor deny Paragraph 19 because it is a statement of law and not an averment

         of fact. To the extent a response is required, the averments of fact are denied for lack of sufficient

         information to justify a belief therein.

                                                           11.

                  Paragraphs 20 (1)-(S) and 21 are denied for lack of sufficient information to justify a belief

         therein.

                                                           12.

                                         FIRST AFFIRMATIVE DEFENSE

                  Plaintiffs fail to state a claim upon which relief can be granted.

                                                           13.

                                       SECOND AFFIRMATIVE DEFENSE

                  Plaintiffs' injuries, if any, were caused in whole or part by the fault of a third party, for

         whom defendants are not responsible. Specifically, the 2013 Freightliner Cascadia 125 tractor

         experienced a blow out due to a defect in the road caused by a third party and/or defective

         manufacturer of a tire which was unknown and could not reasonably be known by defendants.

                                                           14.

                                       FOURTH AFFIRMATIVE DEFENSE

                  Justin Anthony Chong was confronted with a sudden emergency.

                                                           15.

                                         FIFTH AFFIRMATIVE DEFENSE

                  Plaintiffs have failed to mitigate their damages.



         {L0549360.1}
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 44 of 46 PageID #: 51


                                                          16.

                 Empire requests a trial by jury.

                 WHEREFORE, Empire National, Inc. prays that the plaintiffs' Petition for Damages be

         dismissed with prejudice at plaintiffs' cost, and for all such general and equitable relief.



                                                        Respectfully submitted,

                                                        JONES WALKER LLP



                                                                IAN A~i~bONALD ~
                                                                Bar Roll No. 17664
                                                                600 Jefferson St., Suite 1600
                                                                Lafayette, LA 70501
                                                                (337)593-7600




                                                    CERTIFICATE

                 I HEREBY CERTIFY that a copy of the above and foregoing has been served on all

         counsel of record by depositing same in the United States Mail, postage prepaid

         addressed.

                 Lafayette, Louisiana, this     ~      day of November,



                                               IAN A. MACDONALD




        {L0549360.1}
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 45 of 46 PageID #: 52


        LAUREN BERTRAM, INDIVIDUALLY                          14TH JUDICIAL DISTRICT COURT
        AND ON BEHALF OF HER MINOR
        CHILD, CHRISTOPHER $ERTRAM,
        NLIAN BERTRAM AND
        ALEXANDER BERTRAM

        VERSUS                                                DOCKET NO.: 2019-4749-G

        PROGRESSIVE SOUTHEASTERN
        INSURANCE COMPANY, EMPIRE
        NATIONAL, INC., RIVERSIDE
        TRANSPORT, INC. AND NSTIN
        ANTHONY CHONG                                         CALCASIEU PARISH, LOUISIANA



                                 REQUEST FOR NOTICE OF TRIAL DATE

                 TO THE CLERK OF COURT of the 14th Judicial District Court, Calcasieu Parish,

        Louisiana:

                 Please take notice that Ian A. Macdonald, attorney for Defendant, Empire National, Inc.,

        hereby requests written nptice of the date of trial of the above matter as well as notice of hearings

        (whether on merits or otherwise), orders, judgments and interlocutory decrees, and any and all

        formal steps taken by the parties herein, the Judge or any member of Court, as provided in

        Louisiana Code of Civil Procedure Articles 1572, 1913 and 1914.

                                                      Respectfully submitted,

                                                      JONES WALKER LLP


                                                      BY:
                                                              IAN . MACDONALD
                                                              Bar Roll No. 17664
                                                              600 Jefferson St., Suite 1600
                                                              Lafayette, LA 70501
                                                              Telephone: (337) 593-7600
                                                              Facsimile: (337) 593-7601




        {L0549361.1}
Case 2:19-cv-01478-JDC-KK Document 1-2 Filed 11/14/19 Page 46 of 46 PageID #: 53


        LAUREN $ERTRAM, INDIVIDUALLY                        14TH JUDICIAL DISTRICT COURT
        AND ON BEHALF OF HER MINOR
        CHILD, CHRISTOPHER BERTRAM,
        JULIAN BERTRAM AND
        ALEXANDER BERTRAM

         VERSUS                                             DOCKET NO.: 2019-4749-G

         PROGRESSIVE SOUTHEASTERN
         INSURANCE COMPANY, EMPIRE
         NATIONAL, INC., RIVERSIDE
         TRANSPORT, INC. AND JUSTIN
         ANTHONY CHONG                                      CALCASIEU PARISH, LOUISIANA



                                                    ORDER

                The foregoing considered;

                IT IS ORDERED that the above entitled and numbered suit be tried by a civil jury upon

         Empire National, Inc. giving bond, with good and solvent surety, conditioned as the law directs,

         in the amount of $                             , to cover the additional costs of the jury trial.

                THUS DONE AND SIGNED at                            ,Louisiana this                    day of

                                            2019.




                                                     DISTRICT JUDGE

         Respectfully Submitted by:

         JONES WALKER LLP



         BY:
                IA         ACDONALD
                Bar Roll #17664
                600 Jefferson St., Suite 1600
                Lafayette, LA 70501
                Telephone: (337) 593-7600
                Facsimile: (337) 593-7601




        {L05493621}
